     Case 1:20-cv-00096-NONE-BAM Document 25 Filed 08/13/20 Page 1 of 3


 1    Tanya E. Moore, SBN 206683
      MOORE LAW FIRM, P.C.
 2    300 South First Street, Suite 342
      San Jose, California 95113
 3    Telephone: (408) 298-2000
      Facsimile: (408) 298-6046
 4    Email: service@moorelawfirm.com
 5    Attorney for Plaintiff,
      Hendrik Block
 6
      Amber L. Roller, SBN 273354
 7    amber.roller@ogletree.com
      J. Nicholas Marfori, SBN 311765
 8    nicholas.marfori@ogletree.com
      OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 9    400 South Hope Street, Suite 1200
      Los Angeles, California 90071
10    Telephone: (213) 239-9800
      Facsimile: (213) 239-9045
11
12    Attorneys for Defendants,
      Barnes & Noble Booksellers, Inc. and Villagio Shopping Center, LLC
13
                                   UNITED STATES DISTRICT COURT
14
                                  EASTERN DISTRICT OF CALIFORNIA
15
16    HENDRIK BLOCK,                              )   No. 1:20-cv-00096-NONE-BAM
                                                  )
17                   Plaintiff,                   )   STIPULATION FOR CONTINUANCE
                                                  )   OF MANDATORY SCHEDULING
18           vs.                                  )   CONFERENCE; ORDER
                                                  )
19    BARNES & NOBLE BOOKSELLERS,                 )
      INC., et al.,                               )
20                                                )
                                                  )
21                   Defendants.                  )
                                                  )
22                                                )
                                                  )
23                                                )
                                                  )
24
25           WHEREAS, a mandatory scheduling conference is presently scheduled in this matter
26    for August 19, 2020 at 9:00 a.m.;
27           WHEREAS, Plaintiff Hendrik Block (“Plaintiff”) and Defendants Barnes & Noble
28    Booksellers, Inc. and Villagio Shopping Center, LLC (“Defendants,” and together with


               STIPULATION FOR CONTINUANCE OF MANDATORY SCHEDULING CONFERENCE;
                                            ORDER
                                             Page 1
     Case 1:20-cv-00096-NONE-BAM Document 25 Filed 08/13/20 Page 2 of 3


 1    Plaintiff, the “Parties”), are engaged in settlement discussions and are optimistic that a
 2    settlement will be reached within the next 30 days;
 3           WHEREAS, the Parties desire a brief continuance of the scheduling conference in
 4    order to conserve the Court’s time as well as their resources for settlement;
 5           NOW, THEREFORE, the Parties stipulate to a continuance of the mandatory
 6    scheduling conference to a date on or after September 29, 2020.
 7
 8    Dated: August 12, 2020                        MOORE LAW FIRM, P.C.
 9
                                                    /s/ Tanya E. Moore
10                                                  Tanya E. Moore
11                                                  Attorney for Plaintiff,
                                                    Hendrik Block
12
13    Dated: August 12, 2020                        OGLETREE, DEAKINS, NASH, SMOAK &
                                                    STEWART, P.C.
14
15
                                                   /s/ Amber L. Roller
16                                                 Amber L. Roller
                                                   J. Nicholas Marfori
17                                                 Attorneys for Defendants,
18                                                 Barnes & Noble Booksellers, Inc.
                                                   and Villagio Shopping Center, LLC
19
20
21
22
23
24
25
26
27
28



               STIPULATION FOR CONTINUANCE OF MANDATORY SCHEDULING CONFERENCE;
                                            ORDER
                                             Page 2
     Case 1:20-cv-00096-NONE-BAM Document 25 Filed 08/13/20 Page 3 of 3


 1                                                  ORDER
 2           Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that the Initial
 3
      Scheduling Conference is continued from 8/19/2020 to September 29, 2020 at 9:30 AM in
 4
      Courtroom 8 (BAM) before the undersigned. The parties are encouraged to appear at the
 5
      conference by telephone with each party using the following dial-in number and access code:
 6
      dial-in number 1-877-411-9748; access code 3219139. If the parties file a notice of settlement
 7
      pursuant to Local Rule 160 prior to the conference, then the conference will be vacated.
 8
      However, if the parties are unable to reach a settlement of the action, then the conference will
 9
      proceed and the parties shall file updated joint scheduling report dates at least one (1) week prior
10
      to the conference.
11
      IT IS SO ORDERED.
12
13       Dated:     August 13, 2020                             /s/ Barbara   A. McAuliffe               _
14                                                       UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28



               STIPULATION FOR CONTINUANCE OF MANDATORY SCHEDULING CONFERENCE;
                                            ORDER
                                             Page 3
